DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2021 has been entered.
 
Response to Arguments
Applicant’s remarks on p. 6 with respect to the support for the amendment have been fully considered.  The amendment as presented does not introduce new matter.
Applicant’s remarks on pp. 6-7 regarding non-obviousness of the claims have been fully considered.  While the amendments as presented to the independent claims distinguish from the combination of Burlina and Kawabata, they do not distinguish from the prior art, collectively.  However, the examiner’s amendment herein prescribes a combination of features which is neither taught nor fairly well suggested by the prior art.



EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided under 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.  
Authorization for this examiner's amendment was given in an interview with applicant's representative, Kerry Lee Andken, on 04 June 2021.  The amendment prescribes a combination of elements for each of claims 1 and 13 which is neither taught nor fairly well suggested by the prior art and is supported by at least [0069] (paragraph as numbered in applicant’s pre-grant publication).  Claims 1, 3, 8-13 and 15-18 are allowable with respect to all statutory requirements.

1. (Currently amended) An ultrasound system, comprising:
an ultrasound probe;
a motion sensor coupled to the ultrasound probe and configured to detect a motion of the ultrasound probe and generate a plurality of motion signals for indicating the motion of the ultrasound probe, wherein the ultrasound probe is configured to transmit a first ultrasound signal towards a first region of interest and receive first echo signals from the first region of interest when a first motion signal of the plurality of motion signals indicates that the ultrasound probe is stationary;
a processor configured to perform a predetermined procedure for the first region of interest on the basis of the echo signals received from the first region of interest when the first 
extracting features of the first region of interest from the echo signals received from the first region of interest;
determining, based on the features extracted, whether at least one of a lung sliding, a lung pulse, or a B-line are present in the first region of interest; and
delivering a result indicating no pneumothorax is present in the first region of interest when at least one of the lung sliding, the lung pulse, or the B-line is determined to be present or delivering a result indicating pneumothorax is present in the first region of interest when none of the lung sliding, the lung pulse, and B-line are determined to be present,
wherein the processor is further configured to generate an indication indicative of completion of the predetermined procedure, wherein the indication further indicates a second region of interest to transmit second ultrasound signals and receive second echo signals with the ultrasound probe when a second motion signal of the plurality of motion signals indicates that the ultrasound probe is stationary; and
a user interface configured to present the indication.

3. (Currently amended) An ultrasound system as claimed in claim 1, wherein the ultrasound probe is configured to transmit a third ultrasound signal prior to transmitting the first ultrasound signal.

8. (Currently amended) An ultrasound system as claimed in claim 1, further comprising a reporting module comprising a second processor, wherein the processor is configured to deliver a plurality of regions of interest including the first region of interest and the second region of interest to the reporting module, wherein the reporting module is configured to identify a current region of interest of the plurality of regions of interest the plurality of regions of interest for which results are to be recorded and record the result delivered by the processor as a result for the current region of interest.

9. (Currently amended) An ultrasound system as claimed in claim 8, 
the user interface is further configured to visualize results for ones of the plurality of regions of interest recorded by the reporting module.

10. (Currently amended) An ultrasound system as claimed in claim 8, wherein
the user interface is further configured to receive a user input to not record the result for the current region of interest; and 
the system further comprises a go-back module comprising a third processor configured to identify the current region of interest on the basis of the recorded results and the user input.

11. (Currently amended) An ultrasound system as claimed in claim 1, further comprising: 
a position verification module comprising a second processor configured to calculate a ratio between a size of the ultrasound acoustic shadow and a total area of the first region of interest from the echo signals received from the first region of interest and generate a position 

13. (Currently amended) An ultrasound method comprising the steps of: 
displaying, on a user interface, a plurality of regions of interest according to a predefined order; 
detecting, with a motion sensor, a motion of an ultrasound probe coupled to the motion sensor and generate a first motion signal of a plurality of motion signals for indicating the motion of the ultrasound probe; 
responsive to the motion signal indicating the ultrasound probe is stationary: 
transmitting, with the ultrasound probe, a first ultrasound signal towards a first region of interest of the plurality of regions of interest and receiving first echo signals from the first region of interest; and
performing, with a processor, a predetermined procedure for the first region of interest on the basis of the first echo signals received from the first region of interest, wherein the predetermined procedure comprises: 
extracting features of the first region of interest from the first echo signals received from the region of interest; 
determining, based on the features extracted, whether at least one of a lung sliding, a lung pulse, or a B-line are present in the first region of interest; 
delivering a result indicating no pneumothorax is present in the first region of interest when at least one of the lung sliding, the lung pulse, or the B-line is 
providing, via the user interface, an indication indicative of completion of the predetermined procedure, wherein the indication further indicates a second region of interest of the plurality of regions of interest to transmit second ultrasound signals and receive second echo signals with the ultrasound probe when a second motion signal of the plurality of motion signals indicates that the ultrasound probe is stationary.

15. (Currently amended) An ultrasound method as claimed in claim 14, further comprising a step of transmitting a third ultrasound signal prior to transmitting the first ultrasound signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miyama et al. ‘971 is cited for indicating multiple regions of interest on a display which represent where ultrasound transmissions and receptions occur, which would render the claims as presented in the reply obvious in combination with the prior art previously relied upon.  However, there is no indication that the processor or user interface is configured to identify the multiple additional regions of interest where transmissions and receptions occur when the motion signal of the probe is zero or when the probe is stationary, as prescribed by the amendment 
Raju et al. ‘293 and Wang et al. ‘013 are applicant’s own work and are cited for relevance to distinguishing lung sliding (specific to a pneumothorax diagnosis) from other bodily motion, but neither renders the combination of elements obvious nor do they present double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski, can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793